Appeal from order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about June 4, 2003, which granted preliminary injunctive relief, unanimously dismissed as moot, without costs.
The preliminary injunction, barring defendants’ representatives from entering plaintiffs premises to solicit votes in favor of union affiliation, was granted on May 28, 2003, to be effective only until the close of polls at noon the following day. (Plaintiffs employees voted in favor of union affiliation on May 29.) Defendants’ challenge to the court’s ruling has thus been rendered moot. Discretion to review a case otherwise subject to the mootness doctrine exists only “if the controversy or issue involved is likely to recur, typically evades review, and raises a substantial and novel question” (Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 811 [2003], cert denied 540 US 1017 [2003]). These circumstances are not present in this case.
We have considered defendants’ remaining contentions and find them unavailing. Concur—Buckley, P.J., Mazzarelli, Andrias, Williams and Sweeny, JJ.